
	

113 S1159 IS: Freedom from Discrimination in Credit Act of 2013
U.S. Senate
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1159
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2013
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Equal Credit Opportunity Act to prohibit
		  discrimination on account of sexual orientation or gender identity when
		  extending credit.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom from Discrimination in Credit
			 Act of 2013.
		2.Prohibition
			 against discrimination on account of sexual orientation or gender
			 identitySubsection (a)(1) of
			 section 701 of the Equal Credit Opportunity Act (15 U.S.C. 1691) is
			 amended—
			(1)by striking
			 on the basis of race, color, religion, national origin, sex or marital
			 status,; and
			(2)by inserting
			 on the basis of race, color, religion, national origin, sex, sexual
			 orientation, gender identity, or marital status,.
			3.DefinitionsSection 702 of the Equal Credit Opportunity
			 Act (15 U.S.C. 1691a) is amended—
			(1)by striking
			 subsections (f) and (g); and
			(2)by inserting after
			 subsection (e) the following new subsections:
				
					(f)The term
				gender identity means the gender-related identity, appearance, or
				mannerisms or other gender-related characteristics of an individual, with or
				without regard to the individual’s designated sex at birth.
					(g)The term
				person means a natural person, a corporation, government or
				governmental subdivision or agency, trust, estate, partnership, cooperative, or
				association.
					(h)The term
				sexual orientation means homosexuality, heterosexuality, or
				bisexuality.
					(i)Any reference to
				any requirement imposed under this title or any provision of this title shall
				be deemed to include a reference to the regulations of the Board under this
				title or the provision of this title in
				question.
					.
			
